United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Myrtle Beach, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2072
Issued: May 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 11, 2009 appellant filed a timely appeal of a July 21, 2009 decision of the
Office of Workers’ Compensation Programs denying her claim for compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on August 10, 2006 in the performance of duty.
FACTUAL HISTORY
On June 9, 2009 appellant, then a 66-year-old former transportation security officer, filed
a traumatic injury claim alleging that on August 14, 2006 she injured her back while lifting a bag

in the performance of duty.1 Appellant’s traumatic injury claim form indicated that she did not
stop work.2
On June 17, 2009 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence. In particular,
it requested that appellant provide a description of how the injury occurred as well as a
physician’s report with an opinion regarding whether her diagnosed condition was caused or
aggravated by the claimed injury.
In a June 24, 2009 telephone memorandum, the employing establishment noted that
appellant had originally injured her back on May 19, 2006 and she returned to full duty on
May 26, 2006. Appellant sustained a new injury on August 10, 2006 when she lifted a bag at
work. As this occurred within 90 days of the original injury, the employing establishment
considered it a recurrence and appellant did not file a Form CA-1. Appellant subsequently
completed Form CA-1 for the August 2006 incident. The employing establishment noted that it
provided an incorrect date of injury on the form as the correct date of injury was August 10,
2006, not August 14, 2006. It also indicated that appellant provided notification within 30 days
of the lifting incident and that it was the employer’s error as to why she was filing her claim after
30 days.
In a June 24, 2009 letter, a manager from the employing establishment reiterated that the
correct date of injury for appellant’s traumatic injury claim was August 10, 2006, not
August 14, 2006. He also indicated that appellant provided notice of injury to her supervisor on
August 10, 2006.
In a July 21, 2009 decision, the Office denied appellant’s claim finding that the evidence
was insufficient to establish that the incident occurred as alleged and that no medical evidence
had been submitted.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each

1

Appellant’s Form CA-1 indicated August 14, 2006 as the date of injury. However, the employing establishment
noted this was the wrong date, as the actual date of injury was August 10, 2006.
2

On June 24, 2009 the employing establishment indicated that appellant had retired on disability. However, the
date of appellant’s retirement is not of record.
3

5 U.S.C. §§ 8101-8193.

2

and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury while in the performance of duty. However, the
employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie claim for compensation. However,
an employee’s statement alleging that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong and persuasive evidence.6
ANALYSIS
The record reflects that appellant was a transportation security officer who claimed a
back injury on August 10, 2006 after lifting a bag at work. The Office found that she did not
submit sufficient evidence to establish that the claimed work incident occurred as alleged. The
Board finds that appellant has not established that the incident occurred as alleged.
Appellant alleges that she injured her back lifting a bag. As noted, the first component of
a traumatic injury claim requires appellant to submit evidence to establish that she actually
experienced an employment incident at the time, place and in the manner alleged. However, the
record does not contain any statements from appellant describing how the lifting incident injured
her back. While the evidence indicates that appellant lifts bags in her job, she did not explain
where the incident occurred or the circumstances of her alleged injury. Appellant also did not
identify any particular work assignment that she was performing when the alleged back injury
occurred.
The Office’s June 17, 2009 letter advised appellant of the factual evidence necessary to
establish her claim. Appellant did not respond. While the employing establishment clarified the
date of the claimed incident, appellant did not provide any detailed description of how the
claimed injury occurred. Appellant’s burden of proof includes the submission of sufficient
evidence to establish that she experienced the employment incident at the time, place and in the
4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

Id.

6

M.H., 59 ECAB ___ (Docket No. 08-120, issue April 17, 2008); Louise F. Garnett, 47 ECAB 639 (1996).

3

manner alleged. Furthermore, the Office also requested that she submit medical evidence to
support her claim. Appellant did not submit any medical evidence supporting that the work
incident of August 10, 2006 caused or contributed to her claimed back condition.7
For these reasons, the evidence of record is insufficient to establish that appellant
sustained a traumatic injury on August 10, 2006, as alleged.8
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury on August 10, 2006 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 21, 2009 is affirmed.
Issued: May 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

Regardless, until appellant establishes work factors alleged to have caused her claimed injury, it is not necessary
for the Office consider medical evidence regarding causal relationship. See S.P., 59 ECAB ___ (Docket No. 071584, issued November 15, 2007); Bonnie Contreras, 57 ECAB 364 (2006).
8

The Board notes that appellant submitted a request for oral hearing on July 31, 2009 but the Office did not issue
a final decision on this request before the present appeal was filed on August 9, 2009. The Board only has
jurisdiction to consider and decide appeals from final Office decisions. 20 C.F.R. § 501.2(c).

4

